Title: From Thomas Jefferson to William F. Gray, 3 August 1825
From: Jefferson, Thomas
To: Gray, William F.


Dear Sir—
Monto
Aug. 3. 25.
In my lre of Mar. 16. I mentd to you that it would suit me much better to recieve my Reviews from the Agent in Richmond instead of Fredsbg, my funds being always in the former place where the Agent could at any time call on Colo Peyton my correspdt there for payment, and that I that day wrote to him to furnish me thereafter which he has regularly done,  recieving afterwds the Apr. No 47. without any indicn from that quarter, I supposed it had been specially sent by the Editor on acct of a particular paper in it. but I just now recieve the July No 48. noted to come from yourself and from a comparison of hands percieve the former No 47. must have come from you also. but I must pray you to consider the Jan. No 46. as closing my rect of them from the Fredsbg deposit , and I therefore return you the dupl. Nos 47. 48.  retaing those of Richmd, and hoping you will take back these, as I should otherwise have a double set. the Edinb. Reviews come also to me from Richmd—if you will be to good as to let me know what I may be in your debt since the last payment it shall be remd to you by Colo Payton. I salute you with esteem & respect